DETAILED ACTION
	This Office action is in response to the amendment filed on October 4, 2021. Claim 1 is currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on October 4, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claim 1 is allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a wheel with cylindrical body having a first ring member at one side edge of the body in the form of a protruding ring, a second ring member at one side edge of the body in the form of a protruding ring, a rotation ring located between the first and second ring members and radially outward of the body, a plurality of pivoting plates coupled to the rotation ring and configured to protrude out of the rotation ring, a connection member connecting the first and second rings together and serving as a stopper for limiting the range of the pivoting plates, an opening formed in the rotation ring along a rotational direction, a second opening formed in the body corresponding to the first opening, a stopper bar pivoting around a central portion of the body that extends through the first and second grooves, and a shock absorber coupled to the body that absorbs shock when the stopper bar pivots.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617